OPINION
PER CURIAM::
The sole question in this appeal on questions of law is whether there is sufficient evidence in the record on the question of agency, to justify the verdict of the jury in its finding for the claimant.
After reading the entire record, the members of this court are of the opinion that the question of the status of the deceased operator of the truck, whether agent or independent contractor, was one of fact to be determined by the jury, because of the variance in the evidence of the litigants.
The said question of agency being the sole question in the case, the verdict of the jury will not be disturbed, and the judgment-entered thereon will, be affirmed.
STEVENS, PJ, WASHBURN, J, and DOYLE, J, concur.